Citation Nr: 0305711	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).

(The issue of entitlement to a compensable initial evaluation 
for a right indirect inguinal hernia was the subject of an 
earlier decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945 and from March 1946 to March 1949 and from 
July 1949 to December 1952 and from January 1956 to September 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1998 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2000, the Board remanded this case to the RO.  
The case was returned to the Board in April 2002.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for an 
injury to the back.

2.  There is no medical diagnosis of a current back disorder.

3.  The veteran's service connected disabilities are: post-
traumatic stress disorder; residuals of frostbite of the 
feet; bilateral hearing loss; and a right inguinal hernia.

4.  The veteran's service connected disabilities have not 
been shown by credible evidence to preclude his obtaining and 
retaining substantially gainful employment.






CONCLUSIONS OF LAW

1.  A claimed back disorder was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In a 
statement of the case and in supplemental statements of the 
case, the RO notified the veteran of the requirements in law 
to establish entitlement to the benefits which the veteran is 
seeking.  In a January 2003 letter, the Board requested that 
the veteran provide information concerning any claim he filed 
with the Social Security Administration and that he authorize 
health care providers and employers to release information 
about him to the Board.  The veteran was afforded a period of 
30 days to respond.  He did not respond.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


I. Service Connection for Back Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).

In March 1998, the veteran asserted a claim of 
entitlement to service connection for a back disorder as 
secondary to flat feet.  However, in a November 2000 
decision, the Board denied the veteran's claim for 
service connection for bilateral pes planus.  As pes 
planus (flat feet) is not a service connected disability, 
service connection cannot be granted for a back 
disability or any other disability as secondary to flat 
feet.  See 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board will, therefore, next 
consider the veteran's claim for service connection for a 
back disorder on a direct basis.

The veteran's service medical records are entirely 
negative for complaints, findings, or a diagnosis of a 
back disorder.  In a report of medical history for 
retirement in April 1966, the veteran denied having or 
ever having had recurrent back pain.  At an examination 
for retirement in April 1966, his spine and other 
musculoskeletal system were evaluated as normal.

In April 1998, on the advice of his representative, the 
veteran refused to undergo a spine examination by a VA 
physician's assistant.  The postservice medical evidence of 
record is negative for a diagnosis of a back disorder.  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Because there is no competent medical evidence that 
the veteran currently has a back disorder, his claim for 
service connection for such a disability on a direct basis 
must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

II. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002). 

In this case, the veteran's service-connected disabilities 
include: post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, bilateral hearing loss, 
currently evaluated as 20 percent disabling, residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling, residuals of frostbite of the left foot, 
currently evaluated as 10 percent disabling, and a right 
indirect inguinal hernia, currently evaluated as zero percent 
(non-compensably) disabling.  The combined service connected 
disability rating is 60 percent.  As none of the veteran's 
disabilities is rated at 40 percent or more, and his combined 
rating is not 70 percent, his service connected disabilities 
do not meet the schedular requirements for the assignment of 
a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  The term unemployability, as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.

The veteran was born in November 2002 and is thus 80 years of 
age.  On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, filed in November 
1997, the veteran indicated that he stopped working as a 
mechanic for a construction company in 1984 at age 62 years.  
A regulation provides that age may not be considered as a 
factor in evaluating service connected disability and 
unemployability, in service connected claims, associated with 
advancing age or intercurrent disability may not be used as a 
basis for a total disability rating.  Age, as such, is a 
factor only in evaluations of disability not resulting from 
service, that is, for the purposes of pension.  See 38 C.F.R. 
§ 4.19 (2002).  Therefore, the veteran's age may not be 
considered in deciding his TDIU claim.

At a VA audiological examination in April 1998, the pure tone 
threshold averages were 61 decibels in the right ear and 66 
decibels in the left ear; speech discrimination was 60 
percent in the right ear and 80 percent in the left ear.  
These results appear to indicate a significant service 
connected loss of auditory acuity.  At a VA examination in 
March 1999, it was noted that the veteran's service connected 
right inguinal hernia was asymptomatic and that the veteran 
denied any current pain in his feet.  With regard to service 
connected residuals of frostbite of the feet, the veteran 
stated that his feet would become numb when exposed to cold.  
At a VA PTSD clinic in July 2001, the attending physician 
assessed the veteran's PTSD as mild to moderate and found 
that he had no acute symptoms of PTSD.

On his TDIU claim form, the veteran stated that he became 
unable to work because of all of his service connected 
disabilities.  However, there is no evidence other than this 
statement by the veteran that his service connected 
disabilities of hearing loss, residuals of frostbite of the 
feet, an inguinal hernia, and PTSD prevented him from 
continuing to work as a mechanic for a construction company 
or would preclude substantially gainful employment at this 
time.  The Board notes that medical evidence in recent years 
has demonstrated that the veteran's service connected 
disabilities other than hearing loss are not productive of 
serious impairment.  In addition, there is no evidence of 
record that any physician or vocational expert has ever found 
that one or more of the veteran's service connected 
disabilities has resulted in his inability to secure and 
follow a substantially gainful occupation.  Under these 
circumstances, the Board finds that, without considering the 
veteran's advanced age, the preponderance of credible 
evidence is against his claim of entitlement to TDIU, and 
entitlement to that benefit is not established.  38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
      





ORDER

Service connection for a back disorder is denied.

Entitlement to TDIU is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

